654 S.E.2d 475 (2007)
Teresa C. HARTLEY
v.
Dwight Blan HARTLEY, II.
No. 307A07.
Supreme Court of North Carolina.
November 8, 2007.
Kara L. Daniels, Washington, D.C., for Dwight Hartley.
J. Clark Fischer, Winston-Salem, for Teresa Hartley.
Prior report: ___ N.C.App. ___, 645 S.E.2d 408.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendant on the 3rd day of July 2007 in this matter pursuant to G.S. 7A-30, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 8th day of November 2007."